Citation Nr: 0714229	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 
20 percent for lumbosacral sprain/strain injury with disc 
herniation.

3.  Entitlement to an initial evaluation in excess of 
10 percent for right lumbar radiculopathy prior to February 
22, 2006, and in excess of 20 percent as of February 22, 
2006.

4.  Entitlement to an initial evaluation in excess of 
10 percent for left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
2003.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran had submitted a notice of disagreement following 
the award of service connection for migraine headaches, 
wherein he appealed the 10 percent evaluation assigned.  The 
RO subsequently granted him a 30 percent evaluation in a June 
2005 rating decision.  At a July 2005 Decision Review Officer 
hearing, the veteran indicated he wanted to withdraw that 
issue from his appeal.  Thus, it is not part of the current 
appeal.

The veteran had perfected an appeal as to the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  Service connection for post-traumatic stress 
disorder was awarded in a May 2006 rating decision.  Thus, 
that issue is also not part of the current appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  


FINDINGS OF FACT

1.  Osteoarthritis of the right knee is manifested by no more 
than mild functional impairment with slight limitation of 
motion.

2.  Lumbosacral sprain/strain injury with disc herniation is 
manifested by limitation of flexion to 60 degrees and no more 
than moderate functional impairment.

3.  Right lumbar radiculopathy was manifested by no more than 
mild incomplete paralysis prior to February 22, 2006, and no 
more than moderate incomplete paralysis as of February 22, 
2006.  

4.  Left lumbar radiculopathy is manifested by no more than 
mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).

2.  The criteria for an initial evaluation in excess of 
20 percent for lumbosacral sprain/strain injury with disc 
herniation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Code 5235 (2006).

3.  The criteria for an initial evaluation in excess of 
10 percent for right lumbar radiculopathy prior to February 
22, 2006, and in excess of 20 percent as of February 22, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for an initial evaluation in excess of 
10 percent for left lumbar radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a June 2004 letter, which was issued before initial 
consideration of the claims on appeal.  Initially, it must be 
noted that the current claims for increase are "downstream 
issues" from the claims for service connection for right 
knee and low back disabilities.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claims, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued statements of the 
case in June 2005 and July 2006, wherein it provided the 
veteran with the evidence necessary to establish higher 
evaluation for all the disabilities on appeal.  

As to the June 2004 letter, VA informed the veteran that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that VA was responsible for 
obtaining any relevant records from a federal government 
agency.  The veteran was also informed of the types of 
evidence needed in a claim for service connection.  Finally, 
VA asked the veteran to submit any evidence he had in his 
possession that pertained to the claims.  

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran was not provided with a 
letter that informed him of elements (1), (4), and (5) at the 
time VA informed him of elements (2) and (3); however, the 
Board does not find that the veteran has been prejudiced by 
such.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
example, the veteran's status is not at issue.  Additionally, 
he is clearly aware that once service connection is awarded 
for a disability, an evaluation is assigned for that 
disability, as he has appealed the evaluations assigned to 
several disabilities.  Additionally, the veteran has been 
awarded an effective date of the day following his discharge 
from service, which is the earliest effective date he can 
receive.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006).  
Further, he received notice of these elements in a May 2006 
rating decision and a May 2006 supplemental statement of the 
case.  Finally, there is no increased rating to be assigned 
herein, thus further discussion of effective dates is not 
otherwise indicated.

In connection with the duty to assist, VA has obtained the 
veteran's service medical records and provided him with 
examinations in connection with his claims.  At the July 2005 
hearing before the Decision Review Officer, the veteran 
indicated having received treatment from a private facility 
for his back and knee.  In an October 2005 letter, VA 
requested that the veteran furnish any outpatient treatment 
records in his possession pertaining to that treatment.  The 
record does not reflect the veteran submitted such records or 
provided VA with permission to obtain the records.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

The veteran contends that his disabilities are worse than the 
current evaluations contemplate.  At a July 2005 Decision 
Review Officer hearing, the veteran testified his back had 
been mistreated while he was in service.  He stated he felt 
it was in a constant knot and that pain occurred all the 
time.  The veteran described not being able to sit for more 
than an hour without "intense" pain.  He stated he took 
over-the-counter medication for the pain.  He also stated the 
pain would run down his legs and that the right was worse 
than the left.  The veteran testified that the knee pain was 
not as intense as the low back pain.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
degenerative joint disease of the lumbar spine and panic 
disorder without agoraphobia.  In Fenderson v. West, 12 Vet. 
App 119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned at 
the time service connection for a disability is granted and a 
claim for an increased rating of a service-connected 
disorder.  In the case of the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which is 
called "staged" ratings.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Osteoarthritis of the right knee

The veteran's service-connected painful motion of the right 
knee with traumatic arthritis is rated under Diagnostic Code 
5010.  Under that Diagnostic Code, it states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the knee) 
or group of minor joints affected by limitation of motion to 
be combined not added under Diagnostic Code 5003.  A 20 
percent evaluation is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  A 10 percent rating can also be assigned 
where there is arthritis with slight limitation of motion.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
osteoarthritis of the right knee.  The evidence shows that 
the veteran's right knee is no more than mildly disabling.  
In the August 2004 VA examination report, the examiner stated 
there was no significant effusion or edema.  At that time, 
the veteran had full range of motion from 0 to 140 degrees 
without pain.  There was minor tenderness around the patella, 
but no erythema, heat, or abnormal movement.  Anterior 
cruciate, posterior cruciate, medial collateral, and lateral 
cruciate ligaments were all intact.  In the February 2006 VA 
examination report, the examiner noted that the veteran's 
range of motion was from 0 to 130 degrees with pain.  There 
was no ankylosis and no abnormality.  Thus, an evaluation in 
excess of 10 percent based upon actual limitation of motion 
would not be warranted.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has complained of pain, which has been substantiated by 
medical professionals when he has been examined, and which 
pain is contemplated by the 10 percent evaluation.  At the 
time of the August 2004 VA examination, the veteran denied 
any fatigability, although he noted flare-ups occurred with 
prolonged ambulation.  In order to warrant an evaluation in 
excess of 10 percent based upon the functional equivalent of 
limitation of flexion, the veteran's flexion would need to be 
limited to 30 degrees or extension limited to 20 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
veteran's range of motion, as stated above, has been, at 
worst, 0 to 130 degrees.  The preponderance of the evidence 
is against a finding that the right knee causes any more than 
mild functional impairment with respect to limitation of 
function.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
osteoarthritis of the right knee does not show any 
significant impairment beyond that contemplated in the 
10 percent rating assigned.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

The evidence establishes that the veteran's right knee has 
neither lateral instability nor subluxation.  All medical 
professionals who have examined his knee have specifically 
stated that the ligaments are intact.  Thus, the veteran 
would not warrant a separate evaluation for instability or 
subluxation of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (August 14, 1998).  

For the reasons stated above, an initial evaluation in excess 
of 10 percent is not warranted for osteoarthritis of the 
right knee.  The preponderance of the evidence is against the 
veteran's claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased rating for the right 
knee, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.
B.  Lumbosacral sprain/strain injury with disc herniation

Intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under Diagnostic Code 5243, it states the 
following, in part:

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

The orthopedic criteria are as follows, in part:

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The RO has evaluated the service-connected lumbosacral 
sprain/strain with disc herniation by separating the 
veteran's orthopedic symptoms from the neurological 
symptoms.  He has been assigned a 20 percent evaluation for 
the orthopedic symptoms involving the thoracolumbar spine 
and 20 percent and 10 percent for neurological symptoms in 
the right and left lower extremities, respectively.  This 
combines to a 40 percent evaluation.  See 38 C.F.R. § 4.25 
(2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for the 
service-connected lumbosacral sprain/strain with disc 
herniation.  Initially, it must be noted that the RO properly 
rated the disability by separating the orthopedic symptoms 
from the neurological symptoms, as the veteran has made no 
allegations of having incapacitating episodes that would 
warrant consideration of the part of Diagnostic Code 5243 
that addresses incapacitating episodes.  Thus, the Board will 
not consider the veteran's disability under that Diagnostic 
Code.

At the time of the August 2004 VA examination, the veteran's 
flexion of the lumbar spine was to 60 degrees.  He had 
20 degrees of extension and 25 degrees of bilateral lateral 
flexion and bilateral rotation, which combine to 180 degrees.  
At the time of the February 2006 VA examination, the veteran 
had 80 degrees of flexion.  He also had 20 degrees of 
extension and 25 degrees of bilateral lateral flexion and 
bilateral rotation, which combine to 200 degrees.  Both 
examination reports show that the veteran's orthopedic 
symptoms are no more than 20 percent disabling under 
Diagnostic Code 5237 (the combined range of motion in August 
2004 and both the flexion and combined range of motion in 
February 2006 would warrant only a 10 percent evaluation).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The veteran's 
limitation of motion of the thoracolumbar spine does not 
remotely rise to the level of the 40 percent evaluation.  See 
id.

Additionally, as stated above, an increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  At the 
February 2006 VA examination, the examiner noted that there 
was no additional loss of motion in the spine due to pain, 
fatigability, weakness, or lack of endurance.  Thus, an 
evaluation in excess of 20 percent would not be warranted 
based upon functional limitation of motion.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  The overall disability picture with 
respect to the service-connected lumbosacral sprain/strain 
with disc herniation does not show any significant impairment 
beyond that contemplated in the 20 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran is competent to report his symptoms.  To the 
extent that he argued he warranted a higher evaluation for 
the service-connected low back disorder, he was correct, and 
the RO determined that he warranted separate evaluations for 
the neurological symptoms associated with the service-
connected disability.  This provided the veteran with an 
increased rating for his overall low back disorder.  However, 
to the extent that the veteran argues he warrants more than 
the 20 percent evaluation for his orthopedic symptoms, the 
medical findings do not support his assertions.  Again, the 
veteran's range of motion of the thoracolumbar spine would 
warrant no more than a 20 percent evaluation.  The 
preponderance of the evidence is against the claim for an 
increase, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

C.  Lumbar radiculopathy

As noted above, the RO has evaluated the veteran's 
neurological symptoms associated with the service-connected 
lumbosacral sprain/strain with disc herniation separately 
from the orthopedic symptoms.

The neurological symptoms are evaluated under Diagnostic Code 
8520.  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, and 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, moderate degree.  
38 C.F.R. § 4.124a (the first paragraph under the Diseases of 
the Peripheral Nerves, Schedule of Ratings).  

1.  Right lumbar radiculopathy

The RO staged the evaluation for right lumbar radiculopathy.  
It determined that the disability warranted a 10 percent 
evaluation prior to February 22, 2006, and a 20 percent 
evaluation as of February 22, 2006.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
evaluations in excess than those assigned by the RO.  Prior 
to February 22, 2006, the evidence established that the 
veteran had no more than mild incomplete paralysis in the 
right lower extremity.  The August 2004 VA examination shows 
that the veteran had 5/5 motor strength and intact sensation 
to light touch in all dermatomes.  Muscle strength reflexes 
were 2+/4 for the quadriceps and Achilles tendons.  

However, in the February 2006 VA examination report, the 
examiner noted that sensory examination was "mildly 
decreased" to both pinprick and light touch.  He also stated 
that the veteran's radiculopathy was more severe on the right 
than on the left and that repeated use of the joint would 
cause a lack of endurance and also weakness and numbness in 
the right lower extremity.  This examination established that 
the veteran's right lumbar radiculopathy was worse than that 
shown at the time of the August 2004 examination; however, it 
was no more than moderate in degree.  Strength in the right 
lower extremity was 5-/5.  The right knee jerk was 2+ with 
the right ankle jerk being 1+.  Such is evidence against a 
finding that the veteran's incomplete paralysis is any more 
than moderate in degree and thus no more than 20 percent 
disabling as of February 22, 2006.

The Board finds no basis upon which to change the staged 
ratings assigned by the RO.  See Fenderson, supra.

2.  Left lumbar radiculopathy

The veteran's disability rating for left lumbar radiculopathy 
has remained at 10 percent throughout the appeal period.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for left lumbar 
radiculopathy.  The August 2004 VA examination shows that the 
veteran had 5/5 motor strength and intact sensation to light 
touch in all dermatomes.  Muscle strength reflexes were 2+/4 
for the quadriceps and Achilles tendons.  The February 2006 
VA examination report shows that the examiner distinguished 
between the sensory examination of the right (where he found 
"mildly decreased pinprick and light touch) and that of the 
left, which was "intact."  Motor strength of the left lower 
extremity was 5/5.  Deep tendon reflexes were 2+ in both the 
knee and the ankle.  Such clinical findings are evidence 
against a finding that the veteran's incomplete paralysis of 
the left lower extremity is any more than mild in degree and 
thus no more than 10 percent disabling.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

In sum, the preponderance of the evidence is against 
evaluations in excess than those assigned by the RO for both 
right lumbar radiculopathy and left lumbar radiculopathy for 
the reasons stated above.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral sprain/strain injury with disc herniation is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right lumbar radiculopathy prior to February 22, 2006, 
and in excess of 20 percent as of February 22, 2006, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left lumbar radiculopathy is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


